Citation Nr: 1008839	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
ankle sprain.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for PTSD, 
residuals of a left ankle sprain, bilateral hearing loss and 
tinnitus.  

The issues of entitlement to service connection for residuals 
of a left ankle sprain, bilateral hearing loss and tinnitus 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has not provided sufficient detail or 
supporting evidence to verify that that he was exposed to a 
verifiable stressor during his military service.  

2.  The Veteran has not been diagnosed with PTSD based on a 
verified stressor.  


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In March 2006 letters, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for service connection (including PTSD), as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of, or submit any further medical evidence 
relevant to, the claims.  He was also advised of how 
disability ratings and effective dates are assigned.  Hence, 
the Board finds that the duty to notify provisions have been 
satisfactorily met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service personnel records, service treatment 
records, and private medical records identified by the 
Veteran.  In his initial claim for compensation, the Veteran 
reported that he had PTSD "as a result of personal problems 
during his tour of duty" in Vietnam.  He was afforded 
another occasion to provide sufficient detail related to his 
claimed stressors so that an official attempt to verify the 
stressor could be made to the United States Army and Joint 
Services Records Research Center (JSRRC) (formerly known as 
the United States Armed Services Center for Unit Records 
Research (USASCURR)).  However, he did not provide any 
specific information, such as names and dates of the alleged 
stressors.  Therefore, it was determined that the stressors 
were not capable of verification through official channels.  
In this regard, the Board observes that the duty to assist in 
the development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a 
veteran wishes help, he/she cannot passively wait for it in 
circumstances where he/she may or should have evidence that 
is essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  In light of the fact that 
the record does not disclose that the Veteran engaged in 
"combat with the enemy" details pertaining to any alleged 
stressors is vital.  

The Board observes that the Veteran was not afforded a VA 
examination in conjunction with his claim for service 
connection for PTSD.  The private records do denote a 
diagnosis of PTSD.  However, in the absence of some specific 
information related to the alleged stressor that caused the 
PTSD, the Board finds that there is no reasonable possibility 
of substantiating the claim.  Hence, in the absence of a 
verified stressor, the Board finds that such examination is 
not necessary because the findings from such examination 
would not aid in substantiating the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claims, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis 
of PTSD by a mental health professional, it is generally 
presumed to be in accordance with 38 C.F.R. § 4.125(a), and 
the stressors on which such a diagnosis are based are 
presumed to be sufficient to cause the Veteran's PTSD.  Cohen 
v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor 
varies depending upon whether the Veteran "engaged in combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Where 
the Veteran did not engage in combat with the enemy, his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. 
App. at 98.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).  

The Veteran's service treatment records do not document any 
treatment for PTSD.  Upon separation examination in November 
1971, no psychiatric abnormalities were found.  Additionally, 
although the Veteran's service personnel file shows that he 
served in the Republic of Vietnam during the Vietnam era, it 
does not show that he engaged in combat with the enemy.  
Moreover, in his claim for benefits, he did not allege that 
he engaged in combat with the enemy, but asserted that he had 
PTSD as a result of personal problems he experienced while in 
Vietnam.  However, despite being given the opportunity to do 
so, he did not provide any detail regarding the nature of 
those problems or provide any type of information with regard 
to an alleged stressor that was capable of verification.  
Consequently, even though the record contains a diagnosis of 
PTSD from the Veteran's private physician, in the absence of 
either confirmed combat status or a confirmed stressor, the 
claim may not be granted.  Hence, the Veteran's service 
connection claim for PTSD fails on that basis.  

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

In the August 2006 rating decision, the Veteran's claims for 
service connection for PTSD, residuals of a left ankle 
sprain, bilateral hearing loss and tinnitus were denied.  In 
his August 2007 notice of disagreement, he stated that his 
letter was a notice of disagreement "with regards to [the] 
findings for my claims for compensation."  However, he was 
only provided with a statement of the case on the issue of 
entitlement to service connection for PTSD.  

Since there has been an initial RO adjudication of the 
claims, and a notice of disagreement that was received within 
one year of that decision, the issues must be remanded for 
issuance of a Statement of the Case.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302(a) (2009); see also, 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:
The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case, so 
that the Veteran may have the opportunity 
to complete an appeal on the issues of 
service connection for residuals of a left 
ankle sprain, bilateral hearing loss and 
tinnitus (if he so desires) by filing a 
timely Substantive Appeal.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


